Citation Nr: 1010727	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  09-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for diabetes.


REPRESENTATION

Veteran represented by:	Tully Rinckey, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1975 and from July 1979 to July 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board notes that the RO reopened the Veteran's claim for 
service connection for GERD and decided it on the merits.  
However, despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

For reasons explained below, the appeal is REMANDED to the 
RO.  VA will notify you if further action is required on your 
part.


REMAND

In February 2010, the Veteran requested a video conference 
hearing before a Veterans Law Judge of the Board, and 
indicated that his representative is located in Washington, 
DC.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2009).  Such a 
hearing has not been scheduled, and the Veteran's request for 
such a hearing has not been withdrawn.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video conference hearing at the RO 
before a Veterans Law Judge.  The 
Veteran and his attorney should be 
notified by letter of the date, time, 
and place of such a hearing.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

